MILLER, Presiding Judge,
dissenting.
I have no problem with affording professional courtesies of coordinating physician interviews between counsel, and ensuring that an employee is afforded all reasonable protections. I write *318separately to express my view that the holding in the majority opinion has the potential to frustrate the purpose of the Workers’ Compensation Act, OCGA § 34-9-1 et seq.
This chapter is intended to provide a complete and exclusive system and procedure for the resolution of disputes between employers and employees who are subject to this chapter concerning accidents and injuries arising out of and in the course of employment as defined by this chapter. The provisions of this chapter shall be construed and applied impartially to both employers and employees.
OCGA § 34-9-23. The Act was not intended to foster an adversarial process at the outset between an employee, employer, and insurer. Cf. Clarke v. Samson Mfg. Co., 177 Ga. App. 149,151 (1) (338 SE2d 738) (1985) (ruling that the payment of workers’ compensation income benefits is not required to be the product of adversarial proceedings). Rather, the statutory scheme of the Act is intended to provide a means for the injured employee to receive prompt compensation and treatment for an on-the-job injury, without the need for protracted litigation. As acknowledged by the majority, OCGA § 34-9-207 was enacted to streamline the workers’ compensation process and give employers easier access to employees’ medical records related to a workplace injury. In light of the purpose of the Act, the procedures governing workers’ compensation cases are not akin to the civil litigation procedures provided in the context of a medical malpractice action under Baker v. Wellstar Health Systems, 288 Ga. 336 (703 SE2d 601) (2010).
I am concerned that the impact of the majority’s ruling may negatively affect employees who are entitled to prompt resolutions of their claims and may inhibit the employer’s ability to have easy access to the employee’s pertinent medical information. This may cause unfavorable delays in the workers’ compensation process. For these additional reasons, I dissent.
I am authorized to state that Judge Doyle joins in this dissent.